DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A in the reply filed on September 28, 2020 is acknowledged, although without specifying whether the election was made with or without traverse. Because applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 13, 14, 19 and 22 of U.S. Patent No. 9,820,531. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same claimed subject matter.
Claims 1, 10 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 10 and 17 of copending Application No. 15/785,601 (reference application; cited on PTO-892 as US 2018/0035752). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same claimed subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 16/118,890 (reference application, which has been allowed but has yet to issue as a patent; cited on PTO-892 as US 2019/0059514). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same claimed subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 19 and 20 of copending Application No. 16/119,084 (reference application, which has been allowed but has yet to issue as a patent; cited on PTO-892 as US 2019/0059511). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same claimed subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 4 of claim 1, the word “a” should be added in front of “forefoot plate”.
In line 10 of claim 1, the word “respective” should be added in front of “chamber”
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 2-16 and 18-21 at least due to dependency from independent claim 1) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “each of the chambers contains an electrorheological fluid and is configured to change outward extension from the main body in correspondence to change in volume of the electrorheological fluid within the chamber”.  This language is somewhat unclear.  For example, what, structurally, is changing outward extension?  Correction/clarification is required.  Based on the disclosure as best as can be understood, Examiner suggests reciting “each of the chambers contains an electrorheological fluid and is configured to change outward , such that the changed outward extension results in a change in height of the respective chamber”.
Further regarding claim 1, Applicant recites “a field-generating portion of the transfer channel” (emphasis added).  The term “generating” reads as a method-of-use limitation because it is active language, rather than passive functional language, as is appropriate for a product claim.  Correction is required.  Examiner suggests “a portion of the transfer channel configured to generate a field” as one potential remedy.
Regarding claim 2, Applicant recites “the rim has a shape corresponding to at least a forefoot section of an article of footwear” (emphasis added).  This language is indefinite because it defines a shape of claimed structure relative to a hypothetical external structural element (i.e. a forefoot section of an article of footwear).  Correction is required.  Examiner suggests “the rim has a shape configured to correspond to at least a forefoot section of an article of footwear”.  Examiner notes that claim 12 contains the same issue, is likewise indefinite, and similar suggestions are provided for correction therefor.
Further regarding claim 2, Applicant recites “a bottom surface of the base is attached to or configured for attachment to one or more additional sole structure components” (emphasis added).  This language is confusing because the metes and bounds of the claimed subject matter are not clearly defined.  For example, it appears that the bottom surface of the base is intended to merely be capable of being attached to one or more hypothetical additional sole structure components or the bottom surface of the base is actually attached to one or more additional sole structure components, Examiner notes that claim 12 contains the same issue, and will be interpreted in a similar manner, for purposes of examination.
Regarding claim 7, Applicant recites “wherein the stored instructions are executable by the processor to cause the processor to perform steps that include setting a voltage across the electrodes based at least in part on one or more signals received from the rotation sensor and on one or more signals corresponding to pressures within the chambers” (emphasis added).  The emphasized language is already recited in claim 6, from which claim 7 depends, and the double-reciting of language is confusing.  Correction is required.  Examiner suggests “wherein the stored instructions for setting the voltage across the electrodes are further based on one or more signals corresponding to pressures within the chambers” as one potential remedy.
Regarding claims 10 and 14, Applicant recites “a forefoot region of the midsole”.  Claim 1, from which both claims 10 and 14 depend, already positively recites that the 
Regarding claim 13, Applicant recites “the shell is attached to the rim”.  In claim 12, from which claim 13 depends, Applicant recites “the shell comprises a base, a rim extending upward from the base” indicating that the rim is comprised by the shell already.  Therefore, it is unclear how the shell can be attached to the rim when the rim is already part of the shell (i.e. “the shell is attached to the rim” indicates that the shell and the rim are distinct structures, as best as can be understood).  Correction is required.
Regarding claim 16, Applicant recites “the rim has a shape corresponding to at least a sole structure of an article of footwear” (emphasis added).  This language is indefinite because it defines a shape of claimed structure relative to a hypothetical external structural element (i.e. a sole structure of an article of footwear).  Correction is required.  Examiner suggests “the rim has a shape configured to correspond to at least a sole structure of an article of footwear”.
Further regarding claim 16, Applicant recites “a bottom surface of the base forms the bottom surface of the midsole and is attached to or configured for attachment to one or more additional sole structure components” (emphasis added).  This language is confusing because the metes and bounds of the claimed subject matter are not clearly defined.  For example, it appears that the bottom surface of the base is intended to merely be capable of being attached to one or more hypothetical additional sole structure components or the bottom surface of the base is actually attached to one or more additional sole structure components, although no “one or more additional sole 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 10, 14 and 18, as best as can be understood, are rejected under both 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Walker et al. (hereinafter “Walker”) (US 2016/0345663).
region of the midsole (Para. 0033 describes the incline adjuster #16 (i.e. ER fluid housing) as being in the forefoot region; Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com); i.e. the boundary that defines the extents of the forefoot “region” is arbitrary, absent further distinguishing language in the claim), the ER fluid housing comprises a main body (Figs. 4A and 4B, generally, show a main body for the include adjuster #16 (i.e. ER fluid housing)) and multiple chambers (#35 and #36 are chambers), each of the chambers contains an electrorheological fluid (Para. 0033) portion of the transfer channel (Para. 0043 describes an electric field generated with the electrodes within the transfer channel #51 (i.e. along an interior thereof); Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), and the forefoot plate is positioned over the chambers (Figs. 3 and 7A show top support plate #41 to be above the chambers #35, #36).
Regarding claim 9, Walker discloses that the article further comprises a second forefoot plate (bottom plate #29 is a second forefoot plate), wherein the second forefoot plate is positioned under the main body (see Figs. 3 and 7A).
Regarding claim 10, Walker discloses that the ER fluid housing is confined to a forefoot region of the midsole (Para. 0033 describes the incline adjuster #16 (i.e. ER fluid housing) as being in the forefoot region (i.e. confined thereto); as noted above, Applicant does not define any rearward extent of the forefoot “region”).
region of the midsole (since Applicant has not defined the rearmost extent of the forefoot region of the midsole, then the back edge (see Fig. 4A) of the chambers could be a rearmost extent of an arbitrary forefoot region, wherein the lower rectangular projection (which is part of the main body) extends beyond that rearmost extent of the arbitrary forefoot region).
Regarding claim 18, Walker discloses that the midsole is incorporated into an article of footwear (Fig. 1) having an upper (#11) and an additional sole structure (#15/#18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Walker as applied to claim 1 above, and further in view of Schwirian (US 2011/0107622).
Regarding claim 2, Walker teaches all the limitations of claim 1, as set forth above, but is silent to the midsole comprising a shell, the shell comprising a base, a rim extending upward from the base, and a forefoot region cavity defined at least in part by an interior surface of the base and by at least a portion of an interior surface of the rim, the rim having a shape corresponding to at least a forefoot section of an article of 
Schwirian teaches a shoe with a sole structure that includes a midsole (sole structure #30) comprising a shell (#40), the shell comprising a base (bottom portion #41 (see Fig. 10C of Schwirian)), a rim extending upward from the base (side walls, unlabeled in Fig. 10C of Schwirian, are, collectively, a rim that extends upward from the bottom portion #41), and a forefoot region cavity defined at least in part by an interior surface of the base and by at least a portion of an interior surface of the rim (a cavity is defined by the shell #40 (Para. 0028 of Schwirian), including at least in part by an interior surface of the bottom portion #41 (i.e. base) and at least in part by an interior surface of the side walls (i.e. rim)), the rim having a shape corresponding to at least a forefoot section of an article of footwear (all of the shapes of the structures “correspond” to one another since they are all part of the same overall sole of the footwear, inasmuch as “corresponding to at least a forefoot section of an article of footwear” has been defined, in terms of a shape limitation), a bottom surface of the base is attached to or configured for attachment to one or more additional sole structure components (Schwirian discloses that an outsole #33 (i.e. “one or more additional sole structure components”) can be attached to a lower surface of the portion #41 (Para. 0036 of Schwirian)), and a fluid housing is located in the forefoot region cavity (Para. 0036 discloses that fluid-filled chambers may be located within the cavity defined by the shell #40).
is attached to or configured for attachment to one or more additional sole structure components.
Claims 3, 4, 11 and 15, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Walker as applied to claim 1 (and claim 10, regarding claim 11; and claim 14, regarding claim 15) above, and further in view of Peyton (US 2012/0174432).
 Regarding claim 3, Walker teaches all the limitations of claim 1, as set forth above, but is silent to the midsole comprising a rear plate, and the rear plate is positioned rearward of the forefoot plate.
Peyton teaches a shoe with a sole structure that includes a plate #50 that can be segmented or have a two-piece configuration (Para. 0030; Fig. 11D of Peyton), wherein there is a forefoot plate and a rear plate positioned behind the forefoot plate (Fig. 11D of Peyton).
Walker and Peyton teach analogous inventions in the field of footwear soles.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added a rear plate behind the existing forefoot plate in Walker, as taught by Peyton, for a variety of reasons, including (but not limited to) adding a level of support for the part of the sole behind the forefoot plate while maintaining flexibility for the shoe, both via the material that forms the plate (Para. 0029 of Peyton) as well as via the resulting gap between the forefoot and rear plates (as shown in Fig. 11D of Peyton).
 Regarding claim 4, the modified article of Walker (i.e. Walker in view of Peyton, as explained above with respect to claim 3) is disclosed such that the rear plate extends through midfoot and heel regions of the midsole (the resulting forefoot and rear plate in modified Walker would involve the rear plate extending behind the forefoot plate, which 
Regarding claim 11, the modified article of Walker (i.e. Walker in view of Peyton, as explained above with respect to claim 3) is disclosed such that the midsole comprises a rear plate (see the 35 U.S.C. 103 rejection of claim 3 above), and the rear plate extends through midfoot and heel regions of the midsole (see the 35 U.S.C. 103 rejection of claim 4 above).
Regarding claim 15, the modified article of Walker (i.e. Walker in view of Peyton, as explained above with respect to claim 3) is disclosed such that the midsole comprises a rear plate (see the 35 U.S.C. 103 rejection of claim 3 above), and the rear plate extends through midfoot and heel regions of the midsole (see the 35 U.S.C. 103 rejection of claim 4 above).
Claims 12, 13 and 16, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Peyton as applied to claims 1, 10 and 11 above (regarding claims 12 and 13) and as applied to claims 1, 14 and 15 above (regarding claim 16), and further in view of Schwirian.
Regarding claim 12, the modified article of Walker (i.e. Walker in view of Peyton, as explained above) teaches all the limitations of claims 1, 10 and 11, as set forth above, but is silent to the midsole comprising a shell extending through the forefoot, midfoot and heel regions of the midsole, the shell comprising a base, a rim extending upward from the base, and a forefoot region cavity defined at least in part by an interior surface of the base and by at least a portion of an interior surface of the rim, the rim 
As noted above, Schwirian teaches a shoe with a sole structure that includes a midsole (sole structure #30) comprising a shell extending through the forefoot, midfoot and heel regions of the midsole (shell #40), the shell comprising a base (bottom portion #41 (see Fig. 10C of Schwirian)), a rim extending upward from the base (side walls, unlabeled in Fig. 10C of Schwirian, are, collectively, a rim that extends upward from the bottom portion #41), and a forefoot region cavity defined at least in part by an interior surface of the base and by at least a portion of an interior surface of the rim (a cavity is defined by the shell #40 (Para. 0028 of Schwirian), including at least in part by an interior surface of the bottom portion #41 (i.e. base) and at least in part by an interior surface of the side walls (i.e. rim)), the rim having a shape corresponding to at least a forefoot section of an article of footwear (all of the shapes of the structures “correspond” to one another since they are all part of the same overall sole of the footwear, inasmuch as “corresponding to at least a forefoot section of an article of footwear” has been defined, in terms of a shape limitation), a bottom surface of the base is attached to or configured for attachment to one or more additional sole structure components (Schwirian discloses that an outsole #33 (i.e. “one or more additional sole structure components”) can be attached to a lower surface of the portion #41 (Para. 0036 of Schwirian)), and a fluid housing is located in the forefoot region cavity (Para. 0036 
As noted above, modified Walker and Schwirian teach analogous inventions in the field of footwear soles.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have enclosed all of the midsole #25, top support plate #41 and added rear plate (from Peyton), incline adjuster #16, bottom support plate #29 (i.e. the overall “midsole” for purposes of addressing Applicant’s terminology) into a shell #40, as taught by Schwirian, in order to strengthen the adhesion between the resulting interior layers and protect them from environmental elements that could otherwise be more prone to delamination, wherein the shell can provide additional advantages via its materials, which can be engineered to have a high tensile strength to mass ratio (Para. 0032 of Schwirian), limiting extra weight imparted to the overall shoe.  As a result of the modification, the modified article of Walker (i.e. Walker in view of Schwirian) includes a midsole that comprises a shell that extends through the forefoot, midfoot and heel regions of the midsole, the shell comprises a base, a rim extending upward from the base (via the shell #40 added from Schwirian around the overall midsole (i.e. combination of midsole #25, top support plate #41, added rear plate (from Peyton), incline adjuster #16, bottom support plate #29) of Walker), and a forefoot region cavity defined at least in part by an interior surface of the base and by at least a portion of an interior surface of the rim, the rim has a shape corresponding to at least a forefoot section of an article of footwear (as noted above, the shell has a cavity therewithin), a bottom surface of the base forms the bottom surface of the midsole (since the shell encases the overall midsole, the shell’s bottom surface is attached to or configured for attachment to one or more additional sole structure components (existing outsole structure of Walker can still be attached to the bottom of the added shell), and the ER fluid housing is located in the forefoot region cavity (as noted above, the include adjuster #16 (i.e. ER fluid housing) would be within the shell’s cavity).
Regarding claim 13, the modified article of Walker (i.e. Walker in view of Peyton and Schwirian, as explained above) teaches all the limitations of claims 1, 10, 11 and 12, as set forth above, and teaches that the shell comprises a cover located above the forefoot plate and the rear plate (Walker teaches that a Strobel (i.e. cover) can be lasted with the upper of the shoe (Para. 0032 of Walker), which would indicate that there is a cover located above the forefoot plate and rear plate), and the shell is attached to the rim (the rim is part of the shell, as noted above; therefore the shell is attached to the rim, as best as this limitation can be understood (see the 35 U.S.C. 112(b) rejection of claim 13 above)).
Regarding claim 16, the modified article of Walker (i.e. Walker in view of Peyton, as explained above) teaches all the limitations of claims 1, 14 and 15, as set forth above, but is silent to the midsole comprising a shell extending through the forefoot, midfoot and heel regions of the midsole, the shell comprising a base, a rim extending upward from the base, and a cavity defined at least in part by an interior surface of the base and by at least a portion of an interior surface of the rim, the rim having a shape corresponding to at least a sole structure of an article of footwear, a bottom surface of the base forms the bottom surface of the midsole and is attached to or configured for 
As noted above, Schwirian teaches a shoe with a sole structure that includes a midsole (sole structure #30) comprising a shell extending through the forefoot, midfoot and heel regions of the midsole (shell #40), the shell comprising a base (bottom portion #41 (see Fig. 10C of Schwirian)), a rim extending upward from the base (side walls, unlabeled in Fig. 10C of Schwirian, are, collectively, a rim that extends upward from the bottom portion #41), and a cavity defined at least in part by an interior surface of the base and by at least a portion of an interior surface of the rim (a cavity is defined by the shell #40 (Para. 0028 of Schwirian), including at least in part by an interior surface of the bottom portion #41 (i.e. base) and at least in part by an interior surface of the side walls (i.e. rim)), the rim having a shape corresponding to at least a forefoot section of an article of footwear (all of the shapes of the structures “correspond” to one another since they are all part of the same overall sole of the footwear, inasmuch as “corresponding to at least a forefoot section of an article of footwear” has been defined, in terms of a shape limitation), a bottom surface of the base is attached to or configured for attachment to one or more additional sole structure components (Schwirian discloses that an outsole #33 (i.e. “one or more additional sole structure components”) can be attached to a lower surface of the portion #41 (Para. 0036 of Schwirian)), and a fluid housing is located in the cavity (Para. 0036 discloses that fluid-filled chambers may be located within the cavity defined by the shell #40).
As noted above, modified Walker and Schwirian teach analogous inventions in the field of footwear soles.  It would have been obvious before the effective filing date of is attached to or configured for attachment to one or more additional sole structure components (existing outsole structure of Walker can still be attached to the bottom of the added shell), and the ER fluid housing is located in the .
Claims 19-21, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Walker as applied to claim 1 above.
Regarding claim 19, Walker teaches all the limitations of claim 1, as set forth above, but is silent to specifically disclosing any methods or method steps, and is therefore silent to there being a method comprising: receiving a midsole according to claim 1; attaching the midsole to an upper; and attaching an additional sole structure to the midsole.  However, since there is a midsole according to claim 1 present, and the midsole is shown attached to an upper #11 and there is an additional sole structure attached to the bottom of the midsole (see outsole components #15 and #18), then it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have performed a method of “receiving” the midsole, attaching the midsole to the existing upper and attaching the outsole sections to the bottom of the midsole, in order to build the article of footwear as shown in Fig. 1, and further since the concept of taking sub-components and affixing them together is well-known in the art of footwear.
Regarding claim 20, Walker teaches all the limitations of claim 1, as set forth above, but is silent to specifically disclosing any methods or method steps, and is therefore silent to there being a method comprising: receiving a midsole according to claim 1; and incorporating the midsole into an article of footwear.  However, since there is a midsole according to claim 1 present, and the midsole is shown incorporated as part of an overall article of footwear, it would have been obvious before the effective 
Regarding claim 21, Walker teaches all the limitations of claim 1, as set forth above, but is silent to specifically disclosing any methods or method steps, and is therefore silent to there being a method comprising: receiving a midsole according to claim 1; and combining the midsole with an upper and an additional sole structure into an article of footwear.  However, since there is a midsole according to claim 1 present, and the midsole is shown attached to an upper #11 and there is an additional sole structure attached to the bottom of the midsole (see outsole components #15 and #18), then it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have performed a method of “receiving” the midsole, attaching the midsole to the existing upper and attaching the outsole sections to the bottom of the midsole, in order to build the article of footwear as shown in Fig. 1, and further since the concept of taking sub-components and affixing them together is well-known in the art of footwear.
Allowable Subject Matter
Claims 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732